UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6739



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FLOYD GADSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-93-33-MU; CA-03-482-3)


Submitted:   November 4, 2004             Decided:   November 9, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Floyd Gadson, Appellant Pro Se. Gretchen C.F. Shappert, United
States Attorney, Jennifer Marie Hoefling, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Floyd Gadson seeks to appeal the district court’s orders

construing his Writ of Audita Querela as a motion under 28 U.S.C.

§ 2255 (2000) and dismissing it as successive, and denying his

motion to alter or amend judgment filed pursuant to Fed. R. Civ. P.

59(e).   The orders are not appealable unless a circuit justice or

judge    issues   a    certificate     of    appealability.        28    U.S.C.

§ 2253(c)(1) (2000); see Reid v. Angelone, 369 F.3d 363, 368-69,

374 n.7 (4th Cir. 2004).       A certificate of appealability will not

issue    absent   “a     substantial   showing     of    the    denial    of   a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).         A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).             We have independently

reviewed the record and conclude that Gadson has not made the

requisite     showing.      Accordingly,     we   deny   a     certificate     of

appealability and dismiss the appeal.

            Additionally, we construe Gadson’s notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d

200, 208 (4th Cir.), cert. denied, 124 S. Ct. 496 (2003).                We note


                                     - 2 -
that Gadson seeks to assert a claim based upon Apprendi v. New

Jersey, 530 U.S. 466 (2000), which is identical to the claim he

sought to raise in a previous motion under § 2244, which was

denied.       In re Gadson, No. 00-778 (4th Cir. Sept. 20, 2000)

(unpublished order).         Accordingly, we decline to authorize Gadson

to file a successive § 2255 motion.           In re Williams, 364 F.3d 235,

240 (4th Cir. 2004).         We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 3 -